Exhibit 10.1

 

PURCHASE AGREEMENT

 

This PURCHASE AGREEMENT (this “Purchase Agreement”) is made as of August 16,
2012, between MediaNet Group Technologies, Inc., a Nevada corporation (the
“Company”) and Michael B. Hansen (the “Purchaser”).

 

RECITALS:

 

A.    The Company’s Board of Directors (the “Board”) has determined that it is
advisable and in the best interest of the Company and its stockholders to create
a corporate structure that is designed (i) for management stability, with
appropriate Board supervision, over a critical period of the next five years of
the Company’s development to provide the Company’s management with the time and
independence to concentrate on long-term objectives, including but not limited
to the effectuation of the Company’s innovative business plan, and (ii) to act
as an impediment to outside parties attempting to take over or influence the
Company, and thereby distract management from focusing on the Company’s
short-term and long-term goals.

 

B.      Accordingly, the Company desires to sell to the Purchaser, and the
Purchaser desires to acquire from the Company, 185,000 shares of Super Voting
Preferred Stock, par value $0.01 per share, which shares have 2,000 votes per
share and have the rights, preferences and limitations set forth in the
Certificate of Designation attached hereto as Exhibit A (the “Shares”), at a per
share price of $0.38 per share, which was the closing price of the Common Stock
as reported on the Over-the-Counter Bulletin Board on August 15, 2012, for an
aggregate purchase price of $70,300.00 (the “Purchase Price”).

 

NOW, THEREFORE, the parties hereto do hereby agree as follows:

 

Section 1.     Purchase of the Shares. On the terms and subject to the
conditions hereinafter set forth, the Purchaser agrees to purchase from the
Company, and the Company hereby agrees to sell to the Purchaser, the Shares in
exchange for the Purchase Price. The Purchase Price shall be payable
contemporaneously with the filing of the Certificate of Designation. Following
the filing of the Certificate of Designation and payment of the Purchase Price,
a stock certificate representing the Shares will be delivered by the Company to
the Purchaser no later than (10) days following the date hereof.

 

Section 2.     Representations, Warranties and Covenants of Purchaser. The
Purchaser hereby represents, warrants and covenants to the Company that:

 

2.1          The Purchaser the Shares are being offered without registration
under the Securities Act of 1933, as amended (the “Securities Act”) in reliance
upon the exemption from registration afforded by Section 4(2) of the Securities
Act and Rule 506 of Regulation D promulgated thereunder and without registration
under any state securities laws. The Purchaser agrees that he will not sell or
otherwise transfer the Shares unless they are registered under the Securities
Act and applicable state securities laws or unless an exemption from such
registration is available.

 



 

 



 

2.2          The Purchaser consents to the placement of one or more legends on
any certificate or other document evidencing the Shares stating that they have
not been registered under the Securities Act or any applicable state securities
laws and setting forth or referring to the restrictions on transferability and
sale thereof.

 

2.3           The Purchaser has all requisite legal and other power and
authority to execute and deliver this Purchase Agreement and to carry out and
perform the Purchaser’s obligations under the terms of this Purchase Agreement.
This Purchase Agreement constitutes a valid and legally binding obligation of
the Purchaser, enforceable in accordance with its terms, subject to laws of
general application relating to bankruptcy, insolvency and the relief of debtors
and rules of law governing specific performance, injunctive relief or other
general principals of equity, whether such enforcement is considered in a
proceeding in equity or law.

 

Section 3.      Representations and Warranties of the Company. The Company
represents and warrants to the Purchaser that:

 

3.1          The Company is a corporation duly organized, existing and in good
standing under the laws of the State of Nevada and has the power to conduct the
business which it conducts and proposes to conduct.

 

3.2          The execution, delivery and performance of this Purchase Agreement
by the Company have been duly approved by its Board of Directors and all other
actions required to authorize and to effect the offer and sale of the Shares
have been duly taken and approved. Upon the execution and delivery by the
Company of this Purchase Agreement, this Purchase Agreement will constitute a
valid and binding obligation of the Company enforceable against it in accordance
with its terms.

 

Section 4.      Miscellaneous.

 

4.1          Any notice or other communication required, permitted or provided
for hereunder (each, a “Notice”) shall be effective as between the parties only
if given in writing and sent by (a) personal delivery, (b) registered or
certified mail (return receipt requested); or (c) internationally recognized
express delivery service, to the Company at 5200 Town Center Circle, Suite 601,
Boca Raton, FL 33486, and to the Purchaser at his address indicated on the
signature page of this Purchase Agreement. Notice shall be deemed to have been
duly given and received (i) if personally delivered, on the date of such
delivery, (ii) if mailed, on the date set forth on the return receipt, or
(iii) if delivered by express delivery, on the date of such delivery (as
evidenced by the receipt provided to the express delivery service). If Notice
cannot be delivered because of a changed address of which no Notice was given,
or the refusal to accept delivery, the Notice shall be deemed received on the
date it is sent (as evidenced by the affidavit of the sender).

 



2

 

  

4.2          This Purchase Agreement shall be binding upon and inure to the
benefit of the parties hereto and to their respective heirs, legal
representatives, successors and assigns. This Purchase Agreement sets forth the
entire agreement and understanding between the parties as to the subject matter
hereof and merges and supersedes all prior discussions, agreements and
understandings of any and every nature among them.

 

4.3          Notwithstanding the place where this Purchase Agreement may be
executed by any of the parties hereto, the Company and the Purchaser hereby:
(a) agree that all questions concerning the construction, validity, enforcement
and interpretation of this Purchase Agreement shall be governed by and construed
and enforced in accordance with the internal laws of the State of Florida,
without regard to the principles of conflicts of law thereof, and (b) all legal
proceedings concerning the interpretation, enforcement and defense of this
Purchase Agreement shall be commenced exclusively in the Courts of the State of
Florida or the courts of the United States of America, in each case located in
Palm Beach County, Florida, and appellate courts from any thereof (the
“Courts”), (c) irrevocably submit to the exclusive jurisdiction of the Courts
for the adjudication of any dispute hereunder (including with respect to the
enforcement of this Purchase Agreement); (d) irrevocably waive and agree not to
assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of any of such Courts, or that such suit, action or
proceeding is improper; (e) irrevocably waive personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to the other at the address in effect for notices to
it under this Purchase Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof (nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law); and (f) irrevocably waive, to the fullest extent
permitted by applicable law, any and all right to trial by jury in any legal
proceeding arising out of or relating to this Purchase Agreement or the
transactions contemplated hereby.

 

4.4        This Purchase Agreement may be executed in counterparts. Upon the
execution and delivery of this Purchase Agreement by the Purchaser, this
Purchase Agreement shall become a binding obligation of the Purchaser with
respect to the purchase of Shares as herein provided.

 

4.5         No term or provision contained herein may be modified, amended or
waived except by written agreement or consent signed by the party or parties to
be bound thereby. It is agreed that a waiver by either party of a breach of any
provision of this Purchase Agreement shall not operate, or be construed, as a
waiver of any subsequent breach by that same party.

 

4.6        The parties agree to execute and deliver all such further documents,
agreements and instruments and take such other and further action as may be
necessary or appropriate to carry out the purposes and intent of this Purchase
Agreement.

 

{signature page follows}

 



3

 



 

IN WITNESS WHEREOF, this Purchase Agreement has been executed by the Purchaser
and by the Company on the respective dates set forth below.

 



MediaNet Group Technologies, Inc.           By: /s/ Mark Mroczkowski   /s/
Michael B. Hansen Title: Chief Financial Officer   Michael B. Hansen          
Address:

The Palm Jumeirah

P.O. Box 283612

Dubai, U.A.E.



  





4

